IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA18-176

                                  Filed: 5 March 2019

Sampson County, Nos. 15CRS051319-20

STATE OF NORTH CAROLINA

              v.

NACARRIAS T. JONES, Defendant.


        Appeal by defendant from judgment entered 23 October 2017 by Judge Imelda

J. Pate in Sampson County Superior Court. Heard in the Court of Appeals 23 August

2018.


        Attorney General Joshua H. Stein, by Assistant Attorney General Nick
        Benjamin, for the State.

        Jeffrey William Gillette for defendant-appellant.


        BERGER, Judge.


        Nacarrias T. Jones (“Defendant”) appeals the trial court’s denial of his motion

to suppress. Defendant argues his constitutional rights were violated when officers

unnecessarily extended a traffic stop without reasonable suspicion. We disagree and

affirm.

                         Factual and Procedural Background

        On June 10, 2015, Defendant was a passenger in a rental car driven by Jelisa

Simmons (“Simmons”). Deputies Ronie Robinson (“Deputy Robinson”) and Dustin
                                  STATE V. JONES

                                 Opinion of the Court



Irvin (“Deputy Irvin”) with the Sampson County Sheriff’s Department initiated a

traffic stop of Simmons’ vehicle because Defendant was not wearing a seatbelt.

Deputy Irvin approached the passenger side of the vehicle and observed the

passenger seat “leaned back very far” while Defendant was leaning forward with his

head near his knees in “a very awkward position.” Deputy Irvin also observed that

Defendant’s hands were around his waist and not visible to Deputy Irvin. Due to the

way that Defendant was “bent forward,” it appeared to Deputy Irvin that Defendant

“was possibly hiding a gun.” When Deputy Irvin introduced himself, Defendant

glanced up at him, looked around the front area of the vehicle, but remained seated

in the same awkward position. Deputy Irvin testified that, based upon his training

and experience, Defendant’s behavior was not typical.

      When Deputy Irvin advised Defendant that the traffic stop was initiated

because Defendant had not been wearing his seat belt, Defendant apologized. Deputy

Irvin asked for Defendant’s identification, but Defendant was unable to produce any

document to verify his identity. However, Defendant stated that he was “not going

to lie” about his identity. Deputy Irvin testified that, based upon his training and

experience, use of the phrase “I’m not going to lie to you” or other similar phrases

were signs of deception. Deputy Irvin asked Defendant to exit the vehicle due to

Defendant’s unusual behavior and because Defendant could not provide any

identification.



                                        -2-
                              STATE V. JONES

                             Opinion of the Court



During the suppression hearing, Deputy Irvin testified as follows:

      [Deputy Irvin:] I asked [Defendant] if he would step out of
      the vehicle.

      [The State:] And why did you do that?

      [Deputy Irvin:] Just based off of his behavior. First of all,
      I couldn’t see his hands. He was leaned forward as if he
      was hiding something in his lap. And also—[Defendant]
      didn’t have his identification. So for me to complete my
      action of investigating the seat belt violation, I would need
      to know who [Defendant] was, and for that, I would need
      his name, his date of birth, sometimes I would need an
      address, just depending on how common the name is. And
      to do that, I would need to run all of his information
      through our law enforcement database.

      [The State:] And is that database something you have in
      your car?

      [Deputy Irvin:] Yes. It is something we can pull up on our
      terminal inside of our patrol vehicle that’s mounted inside
      the vehicle.

      [The State:] And so it’s mounted inside the vehicle?

      [Deputy Irvin:] Yes.

      [The State:] And is that going to pull up a photo?

      [Deputy Irvin:] Yes. It will pull up any driver history,
      criminal history, and it will pull up photos of the
      individual.

      [The State:] And is that part of why you would want him
      there, to look at his face, because the photo is going to be
      mounted in the car; is that right?

      [Deputy Irvin:] Yes, that’s correct.


                                    -3-
                                   STATE V. JONES

                                  Opinion of the Court



             ....

             [The State:] . . . What would you have had to do if you
             didn’t ask him out of the vehicle to go back with you to this
             database?

             [Deputy Irvin:] Well, I would have, first of all, had to
             remember his name and date of birth and then where he
             was from, which I would have to get that information, walk
             back to my vehicle, and then if I was unable to locate his
             information in the database, I would have to return to the
             vehicle—to [Defendant’s] vehicle to correct whatever
             information, you know, was wrong, and then return back
             to my patrol vehicle to again attempt to locate his
             information. . . .

             [The State:] And now would that have taken you longer to
             walk back and forth?

             [Deputy Irvin:] Yes, certainly.

             [The State:] And would that be less safe for you?

             [Deputy Irvin:] Yes. That would definitely be less safe
             because I would have to repeatedly approach the vehicle
             that we had pulled over, which when I initially approached
             the vehicle, I can see [Defendant], I can see the driver, and
             I know, you know, basically what’s going on in the vehicle.
             But once I leave that vehicle to go back to my patrol vehicle,
             when I re-approach the suspect vehicle, I have no idea
             what’s going on inside. They could have pulled weapons,
             they could have tried to hide narcotics. I have no idea once
             I have to re-approach.

      When Defendant exited the vehicle, he turned and pressed the front of his body

against the vehicle while he kept both hands around his waist. Deputy Irvin testified

that “on numerous occasions,” he had observed individuals involved in traffic stops

get out of vehicles with their hands near their waistline who were later discovered to

                                         -4-
                                  STATE V. JONES

                                 Opinion of the Court



have had handguns concealed in their waistbands. Defendant denied having any

weapons on him, and consented to a search of his person.

      Defendant placed his left hand on top of the vehicle, but kept his right hand at

his waistline. Because Defendant’s pants were being worn below his waist, Deputy

Irvin asked if he could pull Defendant’s pants up. Defendant agreed and then placed

his right hand on the vehicle. As Deputy Irvin was pulling up Defendant’s pants, a

large wad of paper towels fell out of Defendant’s pants and onto the ground. Irvin

asked what had fallen out, and Defendant stated, “Man, I already know,” and placed

his hands behind his back. Inside the paper towels, Deputy Irvin found a plastic bag

which contained more than fifty-six grams of cocaine. Inside the vehicle, deputies

seized a marijuana grinder, marijuana, marijuana “roaches,” two cell phones, an

empty plastic baggie, and two pills. Defendant claimed that he had found the bag of

cocaine at the beach, along with the money, clothes, marijuana grinder, and

marijuana. Defendant also stated that Simmons did not know anything about the

contraband.

      Defendant was arrested and charged with trafficking cocaine by possession,

trafficking cocaine by transportation, possession with intent to sell and/or deliver

cocaine, possession of drug paraphernalia, possession of marijuana, and possession of

a Schedule IV controlled substance. He was subsequently indicted for trafficking




                                        -5-
                                       STATE V. JONES

                                      Opinion of the Court



cocaine by possession, trafficking cocaine by transportation, and possession with

intent to sell and deliver cocaine.

      On January 26, 2017, Defendant filed a motion to suppress in Sampson County

Superior Court.    In the January 31, 2017 order denying Defendant’s motion to

suppress, the trial court found that because Defendant had not provided Deputy Irvin

with any form of identification, had been exhibiting evasive and nervous behavior

while in the vehicle, and based on Deputy Irvin’s training and experience, reasonable

suspicion had developed to support Deputy Irvin’s extension of the traffic stop.

      On October 23, 2017, Defendant entered an Alford plea of guilty to trafficking

cocaine by possession, trafficking cocaine by transportation, possession with intent to

sell or deliver, possession of marijuana, and possession of drug paraphernalia.

Defendant was sentenced to an active term of thirty-five to fifty-one months in prison

and ordered to pay a $50,000.00 fine. Defendant preserved his right to appeal the

denial of his motion to suppress at the time he entered the guilty plea, and timely

entered notice of appeal.

      Defendant argues on appeal that the trial court erred when it denied his

motion to suppress evidence that was obtained during the traffic stop. Specifically,

Defendant contends Deputy Irvin and Deputy Robinson lacked reasonable suspicion

to extend the traffic stop. We disagree.

                                  Standard of Review



                                             -6-
                                     STATE V. JONES

                                    Opinion of the Court



      Our review of a trial court’s denial of a motion to suppress is “strictly limited

to determining whether the trial judge’s underlying findings of fact are supported by

competent evidence, in which event they are conclusively binding on appeal, and

whether those factual findings in turn support the judge’s ultimate conclusions of

law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982). “The trial court’s

conclusions of law . . . are fully reviewable on appeal.” State v. Hughes, 353 N.C. 200,

208, 539 S.E.2d 625, 631 (2000).

                                         Analysis

                    The Fourth Amendment protects individuals
             against unreasonable searches and seizures . . . and the
             North     Carolina         Constitution      provides       similar
             protection . . . . A traffic stop is a seizure even though the
             purpose of the stop is limited and the resulting detention
             quite brief. . . . [A] traffic stop is permitted if the officer has
             a reasonable, articulable suspicion that criminal activity is
             afoot.

State v. Styles, 362 N.C. 412, 414, 665 S.E.2d 438, 439 (2008) (citations and quotation

marks omitted). “Reasonable suspicion is a ‘less demanding standard than probable

cause and requires a showing considerably less than preponderance of the evidence.’ ”

State v. Barnard, 362 N.C. 244, 247, 658 S.E.2d 643, 645 (2008) (quoting Illinois v.

Wardlow, 528 U.S. 119, 123 (2000)). “The only requirement is a minimal level of

objective justification, something more than an unparticularized suspicion or hunch.”

State v. Otto, 366 N.C. 134, 137, 726 S.E.2d 824, 827 (2012) (citations and quotation

marks omitted). “Moreover, a court must consider the totality of the circumstances—


                                            -7-
                                        STATE V. JONES

                                       Opinion of the Court



the whole picture in determining whether a reasonable suspicion exists.” Barnard,
362 N.C. at 247, 658 S.E.2d at 645 (purgandum1). A traffic stop is a reasonable

seizure under the Fourth Amendment when the police have reasonable suspicion “to

believe that a traffic violation has occurred.” Styles, 362 N.C. at 414-15, 665 S.E.2d

at 440.

                       The tolerable duration of police inquiries in the
               traffic-stop context is determined by the seizure’s
               “mission”—to address the traffic violation that warranted
               the stop, and attend to related safety concerns. Because
               addressing the infraction is the purpose of the stop, it may
               last no longer than is necessary to effectuate that purpose.
               Authority for the seizure thus ends when tasks tied to the
               traffic infraction are—or reasonably should have been—
               completed.

Rodriguez v. United States, 575 U.S. ___, 191 L. Ed. 2d 492, 498 (2015) (purgandum).

       Accordingly,

               [t]he duration of a traffic stop must be limited to the length
               of time that is reasonably necessary to accomplish the
               mission of the stop, unless reasonable suspicion of another
               crime arose before that mission was completed. The
               reasonable duration of a traffic stop, however, includes
               more than just the time needed to write a ticket. Beyond
               determining whether to issue a traffic ticket, an officer’s
               mission includes ordinary inquiries incident to the traffic
               stop. These inquiries include checking the driver’s license,


       1  Our shortening of the Latin phrase “Lex purgandum est.” This phrase, which roughly
translates “that which is superfluous must be removed from the law,” was used by Dr. Martin Luther
during the Heidelberg Disputation on April 26, 1518 in which Dr. Luther elaborated on his theology
of sovereign grace. Here, we use purgandum to simply mean that there has been the removal of
superfluous items, such as quotation marks, ellipses, brackets, citations, and the like, for ease of
reading.


                                               -8-
                                    STATE V. JONES

                                   Opinion of the Court



             determining whether there are outstanding warrants
             against the driver, and inspecting the automobile’s
             registration and proof of insurance.
                    In addition, an officer may need to take certain
             negligibly burdensome precautions in order to complete his
             mission safely. These precautions appear to include
             conducting criminal history checks . . . . Safety precautions
             taken to facilitate investigations into crimes that are
             unrelated to the reasons for which a driver has been
             stopped, however, are not permitted if they extend the
             duration of the stop. But investigations into unrelated
             crimes during a traffic stop, even when conducted without
             reasonable suspicion, are permitted if those investigations
             do not extend the duration of the stop.

State v. Bullock, ___ N.C. ___, ___, 805 S.E.2d 671, 673-74 (2017) (purgandum), cert.

denied, No. 18-924 (U.S. Feb. 25, 2019).

      As a “precautionary measure” to “protect the officer’s safety,” a police officer

may “as a matter of course” order the driver and passengers of a lawfully stopped car

to exit his vehicle “during a stop for a traffic violation.” Maryland v. Wilson, 519 U.S.
408, 412 (1997) (citations and quotation marks omitted). Because the officer’s “safety

interest stems from the mission of the stop itself[,] . . . any amount of time that the

request to exit the rental car added to the stop was simply time spent pursuing the

mission of the stop.”    Bullock, ___ N.C. at ___, 805 S.E.2d at 676 (citation and

quotation marks omitted). Moreover, because “[t]raffic stops are especially fraught

with danger to police officers,” an officer may also lawfully frisk the defendant for

weapons without “prolong[ing] a stop beyond the time reasonably required to

complete the mission of the stop.” Id. (purgandum). Because “traffic stops remain


                                           -9-
                                     STATE V. JONES

                                    Opinion of the Court



lawful only so long as unrelated inquires do not measurably extend the duration of

the stop,” a “frisk that lasts just a few seconds . . . d[oes] not extend the traffic stop’s

duration in a way that would require reasonable suspicion.” Id. at ___, 805 S.E.2d at

676-77 (purgandum).

       Here, the initiation of the traffic stop was justified by Deputy Irvin’s

observation that Defendant was not wearing his seatbelt as a passenger of a moving

vehicle in violation of Section 20-135.2A(a). N.C. Gen. Stat. § 20-135.2A(a) (2017).

Deputy Irvin’s reasonable suspicion of Defendant’s traffic violation permitted him to

initiate the traffic stop.

       From the moment the traffic stop was initiated, Deputy Irvin’s conduct did not

“prolong [the] stop beyond the time reasonably required to complete the mission of

the stop.” Bullock, ___ N.C. at ___, 805 S.E.2d at 676 (purgandum). Defendant was

unable to provide any identification, and Deputy Irvin attempted to more efficiently

conduct the requisite database checks and “complete the mission of the stop” by

requesting Defendant exit the vehicle. In addition, Deputy Irvin “could and did

lawfully ask [D]efendant to exit the rental vehicle” and was permitted to frisk

Defendant for weapons. Id. During the lawful frisk, cocaine fell to the ground from

Defendant’s person. Because Deputy Irvin’s conduct did not extend the traffic stop’s

duration in any way, an additional showing that Deputy Irvin had reasonable




                                           - 10 -
                                   STATE V. JONES

                                  Opinion of the Court



suspicion of another crime was unnecessary. Accordingly, we affirm the trial court’s

denial of Defendant’s motion to suppress.

      It is immaterial that the trial court denied Defendant’s motion to suppress

upon a finding that Deputy Irvin had reasonable suspicion to extend the traffic stop.

             A correct decision of a lower court will not be disturbed on
             review simply because an insufficient or superfluous
             reason is assigned. The question for review is whether the
             ruling of the trial court was correct and not whether the
             reason given therefor is sound or tenable. The crucial
             inquiry for this Court is admissibility and whether the
             ultimate ruling was supported by the evidence.

State v. Austin, 320 N.C. 276, 290, 357 S.E.2d 641, 650 (1987) (citation omitted).

                                     Conclusion

      The trial court properly denied Defendant’s motion to suppress.

      AFFIRMED.

      Judges TYSON and INMAN concur.




                                         - 11 -